—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated March 16, 1992, as, upon reargument, adhered to the original determination in an order of the same court, dated October 2, 1991, which granted the motion of the defendants LeCroy Research Systems, Inc., LeCroy Research Systems *621Corporation, and LeCroy Corp., for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order dated March 16, 1992, is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the defendants LeCroy Research Systems, Inc., LeCroy Research Systems Corporation, and LeCroy Corp. were entitled to summary judgment. The evidence demonstrates that LeCroy Corp. was both the employer of the injured plaintiff and the owner of the property on which the accident occurred. Therefore, the plaintiffs’ negligence action against LeCroy Corp. is barred by Workers’ Compensation Law § 11 (see, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152). The court also properly found that LeCroy Research Systems, Inc., and LeCroy Research Systems Corporation were not separate, existing, corporate entities at the time of the accident. Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.